 Case 1:20-cv-00016-PLM-RSK ECF No. 13 filed 05/05/20 PageID.276 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOEL MENDOZA,                                  )
                          Plaintiff,           )      No. 1:20-cv-16
                                               )
-v-                                            )      Honorable Paul L. Maloney
                                               )
NATIONSTAR MORTGAGE INC. and                   )
FANNIE MAE,                                    )
                     Defendants.               )
                                               )

                                       JUDGMENT

      In accordance with the order entered on this date (ECF No. 12), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 5, 2020                                     /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
